    Entered: July 15th, 2019
                                        Case 18-22331   Doc 38   Filed 07/15/19   Page 1 of 4
    Signed: July 15th, 2019

    SO ORDERED




                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                    FOR THE DISTRICT OF MARYLAND
                                                           Located in Greenbelt

                               IN RE:
                                                                        Case No. 18-22331-TJC
                               GLORIA ANN MONTGOMERY                    Chapter 13

                                    Debtor

                               NATIONSTAR MORTGAGE LLC D/B/A
                               MR. COOPER
                               8950 Cypress Waters Blvd
                               Coppell, TX 75019                        Motion No.

                                    Movant
                               v.
    Rosenberg &
  Associates, LLC
  4340 East West               GLORIA ANN MONTGOMERY
Highway, Suite 600
Bethesda, MD 20814
                               PO Box 352
File Number: 72743
                               Marbury, MD 20658

                                    Respondents

                                              CONSENT ORDER MODIFYING AUTOMATIC STAY

                                   Upon consideration of the Movant's Motion Seeking Relief from the Automatic
                          Stay, the parties having reached an agreement, and good cause having been shown,
                          it is by the United States Bankruptcy Court for the District of Maryland




                                                                     Page 1
                             Case 18-22331     Doc 38    Filed 07/15/19   Page 2 of 4

                             ORDERED that the Automatic Stay be, and it is hereby, modified pursuant to
                     11 U.S.C. Sections 362(d), to permit Movant to commence foreclosure proceeding in
                     the Circuit Court for Charles County, Maryland, against the real property and
                     improvements with a legal description of “Beginning for the same at an iron rod being
                     the Northeast corner of Lot 2, Stuckey Estates, as shown on a Plat entitled Lots 1 &
                     2, Stuckey Estates”, recorded in Plat Book 45, Plat 161; said point being the
                     Northwesterly corner of the parcel hereinafter described; Thence leaving said point of
                     beginning and running with the land of David P. Black, as recorded in Deed Liber
                     2169, Folio 92. North 78 degrees 09’ 27” East, 536.57 feet to an iron pipe; thence
                     running with the land of Elnora Bowman, as recorded in Deed Liber 1122, Folio 294,
                     and with the centerline of an old road. South 26 degrees 18’ 42” East , 82.30 feet to a
                     point; thence South 22 degrees 51’ 39” Ease, 153.47 feet to a point; thence South 01
                     degrees 30’ 19” East, 261.45 feet to a point; thence South 39 degrees 47’ 52” West,
                     245.95 feet to a point; thence South 19 degrees 46’ 11” West, 174.95 feet to an iron
                     pipe; thence North 71 degrees 30’ 48” West, 168.17 feet to a point; thence North 61
                     degrees 19’ 19” West, 160.06 feet to an iron pipe; thence running with the land of
                     Gregory E. Burroughs, as recorded in Deed Liber 1975, Folio 198, and as shown on
                     a Plat entitled “Land GL Harold R. Greer”, as recorded in Plat Book 16, Plat 11”, also
                     known as 5630 Stuckey Road, Indian Head, MD 20640 and to allow the successful
                     purchaser to obtain possession of same; and be it further

                           ORDERED that the above Order be and it is hereby, stayed provided that the
                     Debtor:

                            1. Make a payment to the Movant of $1,142.35 said payment represents the
                     regular mortgage payment by August 1st, 2019 and continue thereafter to make
                     regular monthly payments as they become due pursuant to the terms of the
                     Promissory Note secured by the Deed of Trust on the above referenced property;
                     and

                            2. Within Fourteen days the Debtor will file an Amended Chapter 13 Plan to
    Rosenberg &      include the post-petition arrears of $5,754.60 which is comprised of 5 payments for
  Associates, LLC
  4340 East West     03/01/2019 - 07/01/2019 at $1,142.35, Attorney’s fees and costs of $1,031.00 and
Highway, Suite 600
Bethesda, MD 20814
                     less a suspense balance of ($988.15). Movant shall file an amended proof of claim to
                     include the arrears; and
File Number: 72743




                           3. All payments to the Movant should be made to:

                            Nationstar Mortgage LLC d/b/a Mr. Cooper
                            Attn: Payment Processing
                            PO Box 619094
                            Dallas, TX 75261-9741


                            To the extent the Debtor defaults in making the above specified cure or regular
                     payments within the first sixty days of the cure the Movant shall be immediately free
                     to proceed with foreclosure of its security instrument; the forbearance provisions of
                     this order will immediately terminate upon the failure to timely tender any and all
                     payments within the first sixty days of this order and the filing of the Notice of
                     Secured Creditor's Right to Commence Foreclosure Proceedings. If being
                                                               Page 2
                             Case 18-22331       Doc 38    Filed 07/15/19     Page 3 of 4

                     understood between the parties that strict compliance provision is intended as good
                     faith consideration for this order. Upon default and termination of the forbearance
                     provisions under this paragraph, the Movant shall file a Notice of Secured Creditor's
                     Right to Commence Foreclosure Proceedings. If the debtor defaults upon payment
                     under the terms of this order and if said default occurs outside of the sixty day period
                     set forth in this paragraph or if any payments which have been acknowledged in the
                     calculation of the mortgage arrearage in this order, but which subsequently fail to
                     clear and are dishonored then the Movant shall mail notice to the Debtor allowing an
                     additional ten (10) days from the mailing of the notice to cure in certified funds and
                     shall file an Affidavit of Default with the Court. Attorney fees for filing each Affidavit of
                     Default may be $100.00 with additional charges for objections and/or hearings. If
                     after ten (10) days from the mailing of the notice, the payment remains in arrears,
                     Movant or its attorney shall be free to commence a foreclosure proceeding on the
                     real property and improvements described above, without further order of court

                           Upon the filing of the third such affidavit, the Automatic Stay shall immediately
                     terminate; and be it further

                             ORDERED that the fourteen (14) day stay of Rule 4001(a)(3) be, and it is
                     hereby, waived and the terms of this Order are immediately enforceable; and be it
                     further
                             ORDERED that the Automatic Stay of 11 U.S.C. Section 362 be, and it
                     hereby, shall not be reimposed as to the Debtor's interest, by the conversion of this
                     case to a case under any other chapter of the Bankruptcy Code.




                     AGREED AND CONSENTED TO:

    Rosenberg &        /s/ Mark D. Meyer, Esq.                                 /s/ Kimberly D. Marshall
  Associates, LLC
  4340 East West       Mark D. Meyer, Esq.                                     Kimberly D. Marshall
Highway, Suite 600
Bethesda, MD 20814
                       Attorney for Movant                                     Attorney for Debtor
File Number: 72743




                                 cc:
                                 Mark D. Meyer, Esquire
                                 Rosenberg & Associates, LLC
                                 4340 East West Highway, Suite 600
                                 Bethesda, MD 20814

                                 Timothy P. Branigan
                                 Trustee
                                 9891 Broken Land Parkway
                                 Suite 301
                                 Columbia, MD 21046


                                                                Page 3
                            Case 18-22331     Doc 38    Filed 07/15/19    Page 4 of 4



                                Kimberly D. Marshall, Esquire
                                603 Post Office Road, Suite 209
                                Waldorf MD 20602

                                Gloria Ann Montgomery
                                PO Box 352
                                Marbury, MD 20658



                            I HEREBY CERTIFY that the terms of the copy of the consent order submitted
                     to the Court are identical to those set forth in the original consent order; and the
                     signatures represented by the /s/__________ on this copy reference the signatures
                     of consenting parties on the original consent order.

                                                                         /s/ Mark D. Meyer, Esq.
                                                                         Mark D. Meyer, Esq.



                                                        End of Order




    Rosenberg &
  Associates, LLC
  4340 East West
Highway, Suite 600
Bethesda, MD 20814

File Number: 72743




                                                            Page 4
